Order entered December 14, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01020-CR
                                     No. 05-16-01021-CR
                                     No. 05-16-01022-CR
                                     No. 05-16-01023-CR

                            JESSE GLEN SANCHEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
    Trial Court Cause Nos. F12-39523-M, F12-50728-M, F12-63898-M & F13-56986-M

                                          ORDER
       We REINSTATE these appeals.

       On December 7, 2016, we abated these appeals for the trial court to make findings

regarding why the reporter’s record had not been filed. On December 12, 2016, the reporter’s

record was filed. In the fourth volume of the reporter’s record, however, several exhibits are

missing; specifically, the missing exhibits are exhibit 14 (“DVD condense”), exhibit 15 (“DVD

original”), exhibit 16 (“DVD jail calls”), exhibit 18 (“DVD”), and exhibit 21 (“DVD”).

       We ORDER court reporter Yolanda Atkins to file a supplemental reporter’s record

containing these five exhibits within TEN DAYS of the date of this order. Should Ms. Atkins
fail to do so, the Court will utilize its available remedies, which may include ordering that

Yolanda Atkins not sit as a court reporter until she files the supplemental reporter’s record

containing the five exhibits detailed above in these appeals.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Yolanda Atkins, court reporter, Belinda Baraka,

court reporter, and to counsel for all parties.




                                                     /s/        LANA MYERS
                                                                JUSTICE